Citation Nr: 1816894	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-34 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for hepatitis B.

3. Entitlement to service connection for a low back disability, to include as secondary to a bilateral foot disability.

4. Entitlement to service connection for Dupuytren's contracture in both hands.

5. Entitlement to service connection for a bilateral foot disability, to include ledderhose disease.

6. Entitlement to an initial compensable disability rating for right ear hearing loss.

7. Entitlement to a disability rating in excess of 10 percent from March 1, 2014 onward for osteoarthritis of the right wrist, status post non union bone injury with surgical scar (right wrist disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2013 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Baltimore, Maryland and Hartford, Connecticut, respectively.  Jurisdiction of the Veteran's claims file now resides with the Hartford RO.

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board acknowledges that during the June 2015 Board hearing, the Veteran discussed entitlement to service connection for scarring associated with his right ear hearing loss.  Effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160.  In light of the Veteran's June 2015 testimony, the Board requests that the Agency of Original Jurisdiction (AOJ) contact the Veteran and his representative and provide them with the appropriate form to submit any claim regarding scarring associated with right ear hearing loss. 

All of the issues except entitlement to service connection for hepatitis B and entitlement to service connection for Dupuytren's contracture are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


VETERAN'S CONTENTIONS

Regarding both of his claims for service connection for hepatitis B and Dupuytren's contracture in both hands, the Veteran has contended that he has current disabilities that first manifested in service.  Specifically, regarding hepatitis B, the Veteran has stated that he was first told that he had hepatitis B in service and was not given treatment.  Additionally, the Veteran stated that following service, he was told not to donate blood because he had hepatitis B.

Turning to the Veteran's Dupuytren's contracture claim, the Veteran stated that while he was first given an official diagnosis after service, he noticed this condition while still in service as it felt like having cords in his hands.


FINDINGS OF FACT

1. Both hepatitis B and Dupuytren's contracture were not noted at any time prior to the Veteran's entry into service.  Specifically, the Veteran's October 1974 enlistment examination does not mention hepatitis B or any condition of the hands as preexisting entry into service.

2. In March 2014 argumentation, the Veteran's representative stated that the Veteran's Dupuytren's contracture in the bilateral hands could be due to the Veteran's military occupational specialty (MOS) as a mechanic.  The Veteran's DD 214 lists utility helicopter repairman as the Veteran's primary occupational specialty.

3. Regarding the issue of hepatitis B, the Veteran testified at the June 2015 Board hearing that he was told by medical professionals while still in service that he had hepatitis B.  The Veteran further stated that the professionals told him that he could have contracted it in a number of ways.  Although he acknowledged that he worked for a correctional department after service, the Veteran stated that he had very limited risk of exposure to blood in his post-service job duties.  The Veteran then testified that, after service, he was told not to donate blood because of hepatitis B.

With regard to the Veteran's Dupuytren's contracture claim, the Veteran testified that he first received a diagnosis after service while he was in his 30s.  However, the Veteran also stated that he was affected by the condition while still in service as it felt like he had cords in his hands.

4. The evidence of record contains current diagnoses of hepatitis B and Dupuytren's contracture.  Specifically, in February 2008, June 2008, and December 2012 treatment records from Dr. Caputo from the Orthopedic Associates of Hartford, PC, the Veteran was diagnosed with Dupuytren's contracture in both hands.  Additionally, in an April 2014 VA treatment record, a VA clinician noted that the Veteran presented status post surgery of both hands for Dupuytren's contracture.  

Similarly, in a November 2013 VA treatment record, the Veteran was assessed with hepatitis B.  Lab results obtained following this assessment noted that the Veteran was hepatitis B immune. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hepatitis B have been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303 (2017); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for Dupuytren's contracture in both hands have been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303 (2017); Layno v. Brown, 6 Vet. App. 465, 470 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

As indicated above in the Conclusions of Law section, the Board finds that the evidence is at least evenly-balanced as to whether the Veteran's hepatitis B and Dupuytren's contracture manifested in service and continued to the present date.  Affording the Veteran the benefit of the doubt, the Board will grant the Veteran's claims.

In support of this determination, the Board primarily notes the Veteran's testimony during the June 2015 Board hearing, which the Board finds to be credible.  Specifically, the Veteran testified that: (1) he was told in service by medical professionals that he had hepatitis B after mass testing, and (2) that his Dupuytren's contracture first developed in service as he remembered a sensation of having cords in his hands while still in the military. 

As a lay person, although the Veteran is not competent to make medical conclusions regarding specific diagnoses and etiology, he is competent to report the onset and continuity of symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  This principle is applicable in the instant case, as the Veteran credibly testified at the June 2015 Board hearing about the sensations he felt in his hands while still in service.

Additionally, the Veteran is also competent to report a contemporaneous medical diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  This principle is applicable within the context of the Veteran's hepatitis B claim and the Board finds his testimony in June 2015 relaying what he was told by medical professionals in service to be credible.

Accordingly, in light of the above, the Board finds that entitlement to service connection for hepatitis B and Dupuytren's contracture in both hands is warranted.  As such, the Board will grant the Veteran's claims.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


ORDER

Service connection for hepatitis B is granted.

Service connection for Dupuytren's contracture in both hands is granted.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims for: (1) service connection for left ear hearing loss; (2) service connection for a low back disability; (3) service connection for a bilateral foot disability; (4) an initial compensable disability rating for right ear hearing loss; and (5) a disability rating in excess of 10 percent for a right wrist disability.

Increased Ratings for Right Ear Hearing Loss and a Right Wrist Disability; Service Connection for Left Ear Hearing Loss

In regard to the left ear service connection claim and the right ear increased rating claim, the Veteran was afforded a VA examination in September 2013.  During this examination the Veteran was not found to have hearing loss in the left ear to the extent recognized as a disability for VA purposes under 38 C.F.R. § 3.385.  However, during the June 2015 Board hearing, the Veteran's representative stated that the Veteran's overall hearing had gotten worse since the September 2013 VA examination.  See Hearing Tr. at 36.

Regarding the Veteran's right wrist increased rating claim, the Veteran was afforded VA examinations in September 2013 and June 2016.  Thereafter, in April 2017, the Veteran's representative stated that the Veteran's right wrist disability had worsened and indicated that the Veteran may have ankylosis.

The Court of Appeals for Veterans Claims (Court) has held that VA's statutory duty to assist includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Board finds that new VA examinations are necessary because of the contentions of worsening raised at the June 2015 Board hearing and the April 2017 statement.  As such, the Board will remand the Veteran's increased rating claims and left ear hearing loss service connection claim.



Service Connection for a Low Back Disability and a Bilateral Foot Disability

Regarding the Veteran's service connection claims for a low back and bilateral foot disabilities, the Veteran has yet to be afforded VA examinations or medical opinions.  A pair of 2010 decisions-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)-explain the proper inquiry for determining whether a veteran is entitled to a medical examination under 38 U.S.C. § 5103A(d)(2).  The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.

The Board finds that the evidence of record currently satisfies the Waters/Colantonio criteria in regard to the above-listed claims such that remand is required to afford the Veteran VA examinations and medical opinions.

Lastly, given the need to remand the foregoing issues, any outstanding VA treatment records should also be obtained-particularly those dated since January 2017. 

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file-particularly those dated since January 2017.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After Item (1) has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral foot disorders.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should then address the following:

(a) Please identify any foot disorders by diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing (March 2013) meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in, was caused by, or is otherwise related to service.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim, including the testimony and argumentation presented at the June 2015 Board hearing.

A complete rationale for any opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3. After Item (1) has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of a low back disability.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should then address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's current low back disability had its onset in, was caused by, or is otherwise related to service.

(b) If and only if the opinion(s) requested in Item (2) is/are supportive of a grant of service connection for a bilateral foot disability, please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's current low back disability was caused by a bilateral foot disability.

(c) If and only if the opinion(s) requested in Item (2) is/are supportive of a grant of service connection for a bilateral foot disability, please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's current low back disability was aggravated beyond its natural progression by a bilateral foot disability.

If the Veteran's low back disability was worsened beyond its natural progression (aggravated) by a bilateral foot disability, please attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the bilateral foot disability.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim, including: (1) the testimony and argumentation presented at the June 2015 Board hearing, and (2) a July 2015 statement by Dr. Vander Poel.

A complete rationale for any opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

4. After Item (1) has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the current nature and severity of his service-connected right wrist disability.  The Veteran's claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  Any disability benefits questionnaires (DBQs) deemed relevant by the examiner should be completed.  All indicated tests and studies should be performed and the results reported in detail. 

Additionally, the examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and non-weight-bearing. Additionally, range of motion should be tested for the opposite undamaged joint, if applicable.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should comment as to whether the Veteran has ankylosis of the right wrist.

The examiner should also comment on the degree to which the Veteran's service-connected right wrist disability affects his overall occupational and social functioning and his ability to obtain and retain substantially-gainful employment.

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why this is so.

5. After Item (1) has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the current nature and severity of hearing loss in both ears.  The claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted and the results reported in detail.

In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's hearing loss, including the effect of his hearing loss on his occupational and daily functioning.

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


